 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. nel 52 and National Association of Broadcast Employees and Technicians, Communications 
Workers of America (CWA). Case 31±CA± 
22525 June 26, 1997 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS Pursuant to a charge filed on February 21, 1997, the General Counsel of the National Labor Relations Board issued a complaint on March 31, 1997, alleging that the Respondent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the Union's request to bargain and to furnish necessary 
cation in Case 31±RC±7368. (Official notice is taken of the ``record'' in the representation proceeding as de-fined in the Board's Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).) The Respondent filed an answer admitting in plaint. tion for Summary Judgment. On May 21, 1997, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion ent filed a response and a brief in opposition to the 
General Counsel's Motion for Summary Judgment. Ruling on Motion for Summary Judgment In its answer, the Respondent admits its refusal to lidity of the certification on the basis of its objections dition, the Respondent asserts that, even if the Union were properly certified, it is not required to furnish 
certain of the information requested by the Union, which are subject to a right of privacy, specifically the phone and social security numbers of the employees, and unredacted disciplinary notices or warnings of such records, unless the employee consents to the re-
lease of such information. All representation issues raised by the Respondent tation proceeding. The Respondent does not offer to viously unavailable evidence, nor does it allege any special circumstances that would require the Board to 
ceeding. We therefore find that the Respondent has not 
raised any representation issue that is properly litigable 
in this unfair labor practice proceeding. See Pittsburgh 
Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). We also find that there are no issues warranting a 
mation. The complaint alleges, and the Respondent's 
answer admits, that the Union requested the following 
information on January 31, 1997: 1. A list of current employees, including their 
tion, last known address, phone number and social 
security number. 2. A copy of all current Company personnel policies or procedures. 3. A copy of all Company fringe benefit plans, including pension, profit sharing, severance, stock 
incentive, health and welfare, apprenticeship, 
training, legal services, child care, or any other 
plans which relate to the employees. 4. Copies of all current job descriptions. 5. Copies of any Company wage or salary plans. 6. Copies of all disciplinary notices, warnings, or records of disciplinary personnel actions for the 
last year. Although the Respondent's answer denies that the request for phone and social security numbers of the 
employees and the unredacted disciplinary notices, 
warnings or related records is proper, by reason of the 

ception of the employees' social security numbers,1 the 
nished on request. See, e.g., Maple View Manor, 320 
NLRB 1149 (1996); Masonic Hall, 261 NLRB 436 
(1982); and Mobay Chemical Corp., 233 NLRB 109 (1977). Accordingly, we grant the Motion for Summary Judgment and will order the Respondent to bargain 

ception of employee social security numbers.2 On the entire record, the Board makes the following 1 See, e.g., Dexter Fastener Technologies, 321 NLRB 612 (1996). In his Motion for Summary Judgment, the General Counsel states that he will not seek to require that the Respondent furnish the social security numbers of employees. 2 ceeding and that summary judgment is therefore appropriate. 323 NLRB No. 192  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a Delaware corporation with an office and place of business in spondent in conducting its business operations de-
cess of $5000 directly to customers located outside the State of California. Furthermore, in the conduct of its business, the Respondent subscribes to national wire services and advertises national brand products. We 
find that the Respondent is an employer engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held April 4, 1996, the Union was certified on December 16, 1996, as the exclusive collective-bargaining representative of the employees in the following appropriate unit:3 All technical and production employees employed 
by the Employer at its facility located at 1139 pervisors as defined in the Act. The Union continues to be the exclusive representative 
under Section 9(a) of the Act. B. Refusal to Bargain Since January 31, 1997, the Union has requested the Respondent to bargain and to furnish information, and, since March 3, 1997, the Respondent has refused. We find that this refusal constitutes an unlawful refusal to bargain in violation of Section 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing on and after March 3, 1997, to bargain with the Union as the exclusive collective-bargaining representative of employees in the appropriate unit and ing commerce within the meaning of Section 8(a)(5) 
and (1) and Section 2(6) and (7) of the Act. 3 plaint. It differs slightly and insignificantly from the unit described in the Board's Decision and Certification of Representative. Remedy tion 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union, 
derstanding in a signed agreement. We also shall order the Respondent to furnish the Union the information requested with the exception of the social security numbers of employees. ices of their selected bargaining agent for the period 

spondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 
F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, Estrella Communications, Inc. d/b/a KVEA, Channel 52, Glendale, California, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Refusing to bargain with National Association of tions Workers of America (CWA) as the exclusive bar-
ing unit, and refusing to furnish the Union information sive bargaining representative of the unit employees. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 
ment, and if an understanding is reached, embody the 
understanding in a signed agreement: All technical and production employees employed 
by the Employer at its facility located at 1139 
pervisors as defined in the Act. (b) Furnish the Union the information it requested on January 31, 1997, with the exception of the social 
security numbers of employees. (c) Within 14 days after service by the Region, post at its facility in Glendale, California, copies of the at- KVEA, CHANNEL 52 3 tached notice marked ``Appendix.''4 tice, on forms provided by the Regional Director for 
spondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps tices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 
ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since February 21, 1997. (d) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to 
comply. Dated, Washington, D.C. June 26, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD 4 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we 
dered us to post and abide by this notice. WE WILL NOT 

sive representative of the employees in the bargaining 
unit, and WE WILL NOT refuse to furnish the Union in-formation that is relevant and necessary to its role as 

ployees. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees 
in the bargaining unit: All technical and production employees employed 
by us at our facility located at 1139 Grand Central 
Avenue, Glendale, California, excluding all other 
employees, office clerical employees, professional 
employees, guards and supervisors as defined in 
the Act. WE WILL furnish the Union the information it re-quested on January 31, 1997, with the exception of the 
social security numbers of employees. ESTRELLA COMMUNICATIONS, INC. D/B/A KVEA, CHANNEL 52 